Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-14 are pending.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2020 and 10/20/2021 are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hammad (U.S. Patent Application Publication No. 2016/0292692).
 	With respect to claim 1, Hammad discloses a fraud estimation system, comprising 
at least one processor configured to: 
   	obtain relevance information about relevance between one service and another service (e.g. Hammad, paragraphs paragraph 0033 “…gathering information about a consumer device as part of an authorization message and processing that data to identify devices that may be the source of multiple fraudulent or otherwise undesirable transactions.  After identifying devices that may be the source of multiple fraudulent…”; paragraphs  0036, “Collection and processing of consumer device data  as part of transactions involving different merchants to identify devices associated with one or more fraudulent or declined transaction, whether involving the same or different accounts…”);
 	obtain a comparison result of a comparison between user information of a target user in the one service and user information of a fraudulent user or an authentic user in the another service; and estimate fraudulence of the target user based on the relevance information and the comparison result (e.g. Hammad, paragraphs 0037, “Providing collected and processed consumer device data…”; paragraph 0039, “The overview provided by the processing of multiple authorization messages may  provide an indication of the unreliability or untrustworthiness of a consumer, account, or device that would not be apparent from processing transaction involving a single merchant”;  “paragraph 0038, “Blacklisting a customer or merchant device that is found to be used in one or more fraudulent transaction so as to prevent authorization of future transactions initiated using that devices.”) 
 	Hammad discloses analyzing related data transaction to determine potential fraudulent use of devices (paragraph 0047).  Hammad does not explicitly mention comparing between user information of a target user in one service and the user information of a fraudulent user in another service.  However, utilizing comparison step with analyzing plurality of devices to determine potential fraudulent transaction taught by Hammad would have been obvious to one of ordinary skill in the art before the claim invention to prevent future fraudulent transactions.

 	With respect to claim 2, Hammad discloses the fraud estimation system according to claim 1, wherein at least one processor is configured to obtain a plurality of pieces of relevance information each corresponding to a plurality of other services, wherein the at least one processor is configured to obtain a plurality of comparison results each corresponding to the plurality of other services, and wherein the at least one processor is configured to estimate fraudulence of the target user based on the plurality of pieces of relevance information and the plurality of comparison results (e.g. Hammad, paragraphs 0033-0037 and 0056). 

 	With respect to claim 3, Hammad discloses the fraud estimation system according to claim 1, wherein, in the one service, fraudulence is estimated based on user information of a predetermined item, and wherein the at least one processor is configured to obtain a comparison result of a comparison between the target user's user information of the predetermined item in the one service and fraudulent user's or authentic user's user information of the predetermined item in the another service (e.g. Hammad, paragraph 0033-0037). 

 	With respect to claim 4, Hammad discloses the fraud estimation system according to claim 1, wherein, in the another service, fraudulence is estimated based on user information of a first item, and wherein the at least one processor is configured to obtain a comparison result of a comparison between the target user's user information of a second item in the one service and fraudulent user's or authentic user's user information of the second item in the another service (e.g. Hammad, paragraph 000033-0034). 

 	With respect to claim 5, Hammad discloses the fraud estimation system according to claim 4, wherein the at least one processor is configured to obtain relevance information about relevance between the first item and the second item in the another service, and where the at least one processor is configured to estimate fraudulence of the target user based on the relevance information about the relevance between the first item and the second item in the another service (e.g. Hammad, paragraphs 0033-0034). 

 	With respect to claim 6, Hammad discloses the fraud estimation system according to claim 4, wherein, in the another service, fraudulence is estimated based on user information of each of a plurality of first items, wherein the at least one processor is configured to obtain relevance information about relevance of each of the plurality of first items in the another service, and wherein the at least one processor is configured to estimate fraudulence of the target user based on the relevance information about the relevance of each of the plurality of first items in the another service (e.g. Hammad, paragraphs 0033-0037). 

 	With respect to claim 7, Hammad discloses the fraud estimation system according to claim 1, wherein the at least one processor is configured to obtain a comparison result of a comparison between the target user's user information of each of a plurality of items in the one service and fraudulent user's or authentic user's user information of each of the plurality of items in the another service, and wherein the at least one processor is configured to estimate fraudulence of the target user based on a plurality of comparison results each corresponding  the plurality of items (e.g. Hammad, paragraphs 0033-0037).

 	With respect to claim 8, Hammad discloses the fraud estimation system according to claim 7, wherein the at least one processor is configured to obtain a plurality of pieces of relevance information each corresponding to the plurality of items, and wherein the at least one processor is configured to estimate fraudulence of the target user based on the plurality of pieces of relevance information (e.g. Hammad, paragraph 0033).

 	With respect to claim 9, Hammad discloses the fraud estimation system according to claim 1, wherein, in the another service, a comparison is made between user information of the target user in the one service and user information of a fraudulent user or an authentic user in the another service, and wherein the at least one processor is configured to obtain a result of the comparison from the another service (e.g. Hammad, paragraph 0033-0034).

 	With respect to claim 10, Hammad discloses the fraud estimation system according to claim 1, wherein the at least one processor is configured to set the relevance information based on a comparison result of a comparison between user information of a fraudulent user or an authentic user in the one service and user information of a fraudulent user or an authentic user in the another service (e.g. Hammad, paragraph 0034).

 	With respect to claim 11, Hammad discloses the fraud estimation system according to claim 1, wherein the at least one processor is configured to receive user registration in the one service, wherein the target user is a user who performs the user registration, and wherein at least one processor is configured to estimate fraudulence of the target user when the user registration is received (e.g. Hammad, paragraph 0028).
	
 	With respect to claim 12, Hammad discloses a fraud estimation system, comprising at least one processor configured to:
 	 obtain a comparison result of a comparison between target user's user information of a predetermined item in one service and fraudulent user's or authentic user's user information of the predetermined item in another service, in which fraudulence is estimated based on user information of another item; and estimate fraudulence of the target user based on the comparison result (e.g. Hammad, paragraphs 0033-0039).
 	Hammad discloses analyzing related data transaction to determine potential fraudulent use of devices (paragraph 0047).  Hammad does not explicitly mention comparing between user information of a target user in one service and the user information of a fraudulent user in another service.  However, utilizing comparison step with analyzing plurality of devices to determine potential fraudulent transaction taught by Hammad would have been obvious to one of ordinary skill in the art before the claim invention to prevent future fraudulent transactions.

 	With respect to claim 13, Hammad discloses a fraud estimation method, comprising:
 	 obtaining relevance information about relevance between one service and another service; obtaining a comparison result of a comparison between user information of a target user in the one service and user information of a fraudulent user or an authentic user in the another service; and estimating fraudulence of the target user based on the relevance information and the comparison result(e.g. Hammad, paragraphs 0033-0039).
	Hammad discloses analyzing related data transaction to determine potential fraudulent use of devices (paragraph 0047).  Hammad does not explicitly mention comparing between user information of a target user in one service and the user information of a fraudulent user in another service.  However, utilizing comparison step with analyzing plurality of devices to determine potential fraudulent transaction taught by Hammad would have been obvious to one of ordinary skill in the art before the claim invention to prevent future fraudulent transactions.

 	With respect to claim 14, Hammad discloses a non-transitory computer-readable information storage medium for storing a program for causing a computer to: 
 	obtain relevance information about relevance between one service and another service;  
 	obtain a comparison result of a comparison between user information of a target user in the one service and user information of a fraudulent user or an authentic user in the another service; and estimate fraudulence of the target user based on the relevance information and the comparison result (e.g. Hammad, paragraphs 0033-0039).
 	Hammad discloses analyzing related data transaction to determine potential fraudulent use of devices (paragraph 0047).  Hammad does not explicitly mention comparing between user information of a target user in one service and the user information of a fraudulent user in another service.  However, utilizing comparison step with analyzing plurality of devices to determine potential fraudulent transaction taught by Hammad would have been obvious to one of ordinary skill in the art before the claim invention to prevent future fraudulent transactions.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONGOC TRAN whose telephone number is (571)272-3843. The examiner can normally be reached 9-5 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONGOC TRAN/Primary Examiner, Art Unit 2434